Case 1:16-cv-09517-LAK-KHP Document 203-3 Filed 04/13/19 Page 1 of 5




                  Exhibit C
    Case 1:16-cv-09517-LAK-KHP Document 203-3 Filed 04/13/19 Page 2 of 5



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



DANIEL KLEEBERG, LISA STEIN
ANd AUDREY HAYS,

                             Plaintiffs,
              V
                                                           CivilAction No.
                                                           16-CV-e517(LAK)
LESTER EBER,
ALEXBAY, LLC f/k/a LESTER EBER, LLC,
CANANDAIGUA NATIONAL CORPORATION dlbla                     RESPONSES TO PLAINTIFF
CANANDAIGUA NATIONAL BANK AND TRUST,                       DANIEL KLEEBERG'S SEGOND
ESTATE OF ELLIOT W. GUMAER, JR.,                           SET OF INTERROGATORIES
EBER BROS. & CO, INC.,                                     TO LESTER EBER
EBER BROS. WINE AND LIQUOR CORP.,
EBER BROS. WINE & LIQUOR METRO, INC.,
EBER-CONNECTICUT, LLC, and
WENDY EBER,
                       Defendants.


       Pursuant to the Federal Rules        of Civil Procedure, Rule 26(a)(1),      Defendant,

Lester Eber, by his attorneys, Underberg & Kessler LLP, for his Responses to Plaintiff

Daniel Kleeberg's Second Set of lnterrogatories to Lester Eber (the "lnterrogatories"),

hereby responds as follows:

                      SPECIFIC OBJECTIONS AND RESPONSES

       15.    ldentiff everyone who was responsible for or involved in reviewing or approving

of the terms of your consulting agreement with Southern and specify what each              such

individual's role was with respect to the consulting agreement (e.9., acting as attorney to you,

a director of EberW&L, etc.).

Response     to No. 15:      Harris Beach PLLC, as attorneys; Elliott Gumaer, as

attorney; and Lisa Semenick, Director to Eber W&L'
    Case 1:16-cv-09517-LAK-KHP Document 203-3 Filed 04/13/19 Page 3 of 5



      16.    ldentify   all   documents concerning your consulting agreement with

Southern that were disclosed to any of the directors or officers of any of the Eber

Companies (excluding Wendy), and identify which directors or officers received each

such document and when (if such information is not apparent and correct on the face of

each document).

Response to No. 16: Do not recall.

      17.    ldentify the four different distributors that Eber-CT contacted between 2008

and 2012, as described in Paragraph 30 of Lester Eber's Affidavit dated June 24,2015

(Bates No. E8-00001 7536).

Response    to No. 17: Upon information and belief, Magriocco, Martinetti, Allied
and Fedway.

      18.     ldentify who introduced the Eber Defendants to Glen Sturm in 2010.

Response to No. 18: No one.

      19.     ldentify the documents concerning any Eber Defendant's engagement of

Glen Sturm, either as a lawyer or as a senior strategic consultant, or both.

Response to No. 19: None.

       20.    Specify the date when you first told anyone (either in writing or verbally)

that you were resigning as President of Eber W&L.

Response to No.    20:        Do not recall.

       21.    Specify the reasons why you resigned as President of Eber W&L.

Response to No. 21: Glient privileged communication'




                                               2
   Case 1:16-cv-09517-LAK-KHP Document 203-3 Filed 04/13/19 Page 4 of 5




 DATED       August 28,2018
             Rochester, New York
                                            UNDERBERG & KESSLER LLP



                                           By
                                                Paul F. Keneally, Esq.
                                                Colin D. Ramsey, Esq.
                                                Attorneys for Eber Defendants
                                                300 Bausch & Lomb Place
                                                Rochester, New York 14604
                                                585-258-2800
                                                cramsey@u nderbergkessler. com
                                                pkeneally@u nderbergkessler.com


TO: Brian C. Brook, Esq.
     Clinton Brook & Peed
     Attorneys for Plaintiffs
     '101 Hudson Street, Suite 2100
     Jersey City, NJ 07302
     212-256-1957
     brian@clintonbrook. com

     Robert Calihan, Esq.
     Attorney for Defendant
     Estate of Elliot W. Gumaer, Jr.
     16 West Main Street, Suite 736
     Rochester, New York 14614
     585-232-5291
     rcal han@calihan law. com
         i




                                       3
Case 1:16-cv-09517-LAK-KHP Document 203-3 Filed 04/13/19 Page 5 of 5




                                         VERIFICATION

  STATE OF                           )
  COUNTY OF                          ) SS



             LESTER EBER, being duly sworn, deposes and says                that: he is one of the

  Defendants in the within action; that deponent has read the foregoing Responses to

  Plaintiff Daniel Kleeberg's Second Set of lnterrogatories to Lester Eber and knows the,

  contents thereof, and that the same is true to deponent's own knowledge, except as to

  those matters stated therein to be alleged upon information and belief, and that as to

  lhose matters deponent believes it to be true.

                                                                        Mt*#*-
                                                              Lester Eber


  Swqrn to before me this
  asAday ofAugust,201B.
         (

                     Public

                        JI,IIE V MERSERSAU
                NOTARY PUBTIC.SIAIT OT
                                            NfW   YORI(

                         No' 0?M€487625?
                   ouolillod ln Montoe Countv
                                               ?0' ?016
                My commissiori Expirel Qctobdr




                                                          4
